Citation Nr: 0514255	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of removal of a growth on the chest wall.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the back.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  

In July 2003, the veteran requested a Board hearing, but he 
later withdrew his request in November 2004.  


FINDINGS OF FACT

1.  By rating decision in September 1978, the RO denied 
service connection for residuals of right knee injury, 
residuals of left knee injury, and residuals of removal of a 
growth on the chest wall; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  An October 1995 rating decision determined that new and 
material evidence had not been received to reopen the claims 
of entitlement to service connection for residuals of a right 
knee injury and residuals of a left knee injury, and also 
denied entitlement to service connection for arthritis of the 
back; a notice of disagreement was not received to initiate 
an appeal from that determination.  

3.  In February 2002, the veteran requested that his claims 
of service connection for residuals of right knee injury, for 
residuals of left knee injury, for residuals of removal of a 
chest wall growth, and for arthritis of the back be reopened. 

4.  Evidence received since the October 1995 rating decision 
pertinent to the right knee, left knee, and back claims does 
not raise a reasonable possibility of substantiating claims.

5.  Evidence received since the September 1978 rating 
decision pertinent to the chest wall growth issue does not 
raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 1978 and February October 1995 rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence pertinent to the right knee, left knee, and 
arthritis of the back claims received since the October 1995 
rating decision is not new and material, and these claims 
have not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  Evidence pertinent to the chest wall growth claim 
received since the September 1978 rating decision is not new 
and material, and this claim has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002). To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
notice of all VCAA elements had not been furnished to the 
veteran by the time of the July 2002 decision.  Thereafter, 
the RO did furnish complete VCAA notice to the veteran in 
April 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in February 2002, March 2002, and 
April 2004, as well as the statements of the case, 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board also notes that the VCAA letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate these claims.  The 
veteran's representative has noted that there are two 
separate service numbers listed for the veteran and that a 
remand to perform an additional search for service medical 
records should be conducted.  A review of the claims files 
reveals, however, that every service personnel document 
associated with the claims files with the exception of one 
had the same service number.  The veteran was also consistent 
in reporting his service number as the one that shows up on 
all the documents except one.  The Board finds the document 
which includes a different service number is a clerical error 
which does not justify another attempt to search for records 
in support of this claim in view of the extensive efforts 
already made by the RO to obtain any available service 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing in April 2004 that he had no 
further information to submit.

Criteria

Claims of service connection for residuals of a right knee 
injury, for residuals of a left knee injury, and for 
residuals of a removal of a growth from the chest wall were 
denied by the RO in September 1978.  The veteran and his 
representative were notified of this decision.  However, a 
timely notice of disagreement was not received, and the 
decision became final.  38 U.S.C.A. § 7105(c).  In October 
1995 the RO denied service connection for arthritis of the 
back and also determined that new and material evidence had 
not been received to reopen the claims of entitlement to 
service connection for residuals of a right knee injury and 
for residuals of a removal of a growth from the chest wall.  
The veteran and his representative were informed of this 
decision, but a timely notice of disagreement was not 
received.  The October 1995 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).   

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In February 2002, the veteran requested that his 
claims be reopened.  The RO denied the request, and the 
present appeal ensued. 

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Factual Background

A March 1974 clinical record, indicates that the veteran 
reported he had pain in his left knee which had been present 
for one day.  He reported that he had had the same pain in 
his knees with swelling several years prior.  X-rays were 
unremarkable.  

In August 1976 VA clinical record show the veteran reported 
that he had sought treatment in 1974 for problems with his 
knees.  He indicated that the left knee was always painful.  
The veteran also reported that he was treated for knee 
problems in Newfoundland.  

In January 1977, the National Personnel Records Center 
reported that the clinical records for Castle AFB did not 
contain any records pertaining to the veteran. 

In April 1977, the veteran reported that he had a tumor 
removed from his chest wall at Castle AFB in October 1958.  
He reported that he was treated for a left knee condition 
while stationed in Newfoundland from 1954 to 1958 and after 
service at Fresno VA Hospital  and FT. Wiley VA Hospital.  

In July 1977, the veteran reported that he was treated for 
leg problems at Harmon Air Force Base ospital quite 
frequently between 1955 and 1958.  

In January 1977, the RO informed the veteran that it was 
unable to locate any of his service medical records.  Castle 
AFB records were searched for the period from 1958 to 1960 
but no records of a surgical procedure was found.  The RO 
also reported that it was unable to identify Ernest Harmon 
Air Force Base Hospital in Newfoundland.

In October 1977, the National Personnel Records Center 
reported that no medical records were on file for Ernest 
Harmon Air Force Base as they may have been destroyed in a 
fire.  

In a Report of Accident Injury which was received in January 
1978, the veteran reported that he was injured in a line of 
duty accident which occurred between 1955 and 1958 when he 
slipped on some ice.  

In March 1978, the National Personnel Records Center reported 
that a search of records for Castle Air Force Base hospital 
did not contain any records for the veteran for 1954-1955 for 
Ernest Harmon Air Force Base.  

In July 1978, the National Personnel Records Center requested 
that the veteran provide the month day and year of the 
treatment he received for his knees and chest injury in order 
to search the records for the 6605th USAF Hospital and the 
4081 USAF Hospital.  

In September 1978, the RO denied service connection for 
residuals of right and left knee injuries and for residuals 
of a removal of a growth on the chest wall.  The RO noted 
that the service medical records had not been located.  

In September 1983, an excision of a right breast mass was 
performed at a VA facility.  It was noted that the veteran 
was status post excision of a right breast mass in 1959.  

In February 1991, a private physician reported that he had 
been treating the veteran for over five years for bilateral 
knee degenerative arthritis.  Bilateral surgeries were 
performed in 1986 and 1987.  It was noted that historically, 
the knee problems came about when the veteran was in military 
service.  It was also noted that the veteran had lumbosacral 
degenerative arthritis.  

A November 1994 VA clinical record indicates that the veteran 
reported that he had difficulty with degenerative joint 
disease in his knees and back which he reported began during 
military service.  

In December 1994, the veteran submitted a statement 
indicating that he had been treated for degenerative 
arthritis of the knees and lower back while in the military 
and that he was still receiving treatment. 

In March 1995, a private physician reported that he had been 
treating the veteran for bilateral degenerative arthritis of 
the knees and that the problems started during the veteran's 
military service.  The veteran also had degenerative 
arthritis of the lumbosacral spine.  

A buddy statement dated in February 1995 is of record.  The 
author reported that he was stationed with the veteran at 
Earnest Harmon AFB from 1955 to 1957.  The author reported 
that the veteran was treated for knee and back problems at 
the 4081 USAF Hospital.  The author also reported that the 
veteran was treated for knee and back problems at Castle Air 
Force Base between 1958 to 1962.  A separate buddy statement 
dated in the same month indicates that the author knew the 
veteran when he worked at Castle Air Force Base in 1969.  
During that time, the veteran had problems with his knees.  
He also had problems with his back.  

In February 1995, private medical records were received 
including duplicates of evidence already of record.  In 
February 1986, the veteran was seeking a second opinion for 
knee arthritis.  The veteran denied a history of trauma to 
his knees.  An October 1986 hospitalization record indicates 
that the veteran had had pain in his knees for years.  Past 
medical history was significant for removal of a right breast 
mass.  One of the records, dated in November 1989, indicates 
that the veteran had a history of trauma to his lower back 
when he was 14 with pain for many months then resolving.  He 
had done well until the last five to eight years when he had 
some low back pain.  The diagnosis was chronic degenerative 
spondylolisthesis.  The records demonstrate treatment for 
bilateral knee problems.  

In October 1995, the RO denied service connection for 
arthritis of the low back and also determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for bilateral knee 
arthritis.  The RO denied the claims as it was found that 
there was no evidence of the disabilities during active duty, 
and there was no evidence of the presence of arthritis which 
was manifested to a compensable degree within one year of 
discharge.  

A November 2001 VA clinical record includes the notation that 
the veteran had a history of benign breast masses with 2 
excisions in the 1960's and 1970's.  In December 2001, it was 
noted that the veteran had a history of non-specific anterior 
chest wall trauma while in the military.  

In February 2002, the veteran requested that his claims be 
reopened.  He reported that, while on active duty in 
Newfoundland from 1954 to 1958, the cold weather caused fluid 
to accumulate in his knees.  He alleged that the fluid had to 
be drained.  He reported that he injured his back by heavy 
lifting.  He underwent surgery on his chest sometime around 
1959.  

In April 2002, records from UCSF Medical Center were 
received.  The records, dated in 1987, evidence treatment for 
bilateral knee disabilities.  One of the records indicated 
that the veteran had a ten-year history of bilateral 
degenerative joint disease of the knees.  

Also in Aril 2002, records were received from Kaiser 
Permanente.  The records dated from 1986 to 2000 document the 
presence of bilateral knee degenerative joint disease and 
spinal stenosis.  Two of records include notations that the 
veteran had had pain in his knees for years.  

Additional private treatment records were received in June 
2002.  The records, dated from 1986 to 1998 evidence 
treatment for bilateral knee disabilities and spinal 
stenosis.  A February 1991 record indicated that the veteran 
had documented lumbosacral arthritis with spinal stenosis 
symptoms.  

Analysis

The Board finds that new and material evidence has not been 
received to reopen any of the issues on appeal.  The evidence 
received since the pertinent prior rating decisions consists 
of clinical records and statements from the veteran.  

Although the clinical records document treatment for the 
disabilities on appeal, they do not in any manner suggest a 
connection to service.  They simply document recent 
treatment.  To the extent that one medical statement is to 
the effect that the veteran's knee problems began during 
service, it is clear that this was based solely on history 
furnished by the veteran.  A mere history recorded by a 
medical examiner, without an independent basis based on 
review of actual medical records does not constitute 
competent medical evidence and does not enjoy the presumption 
of truthfulness accorded by Justus v. Principi, 
3 Vet. App. 510, 513 (1992), in a determination as to whether 
the evidence is new and material.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

The Board also finds the veteran's statements are not new and 
material.  His allegations as to the existence and etiology 
were already of record at the time of the prior rating 
decisions.  Moreover, lay assertions of medical causation 
cannot serve as a predicate to reopen the veteran's claim.  
Moray v. Brown, 5 Vet.App. 211, 214 (1993).

The problem with all of the issues on appeal has been a lack 
of persuasive evidence that the disorders were manifested 
during service or are otherwise related to service.  The 
prior final rating decisions considered the veteran's 
assertions as well as statements from fellow servicemembers 
attesting to the problems during service.  However, the RO 
denied the claims based on such evidence, and none of the 
evidence submitted since the pertinent final determinations 
raises any reasonable possibility of substantiating the 
claims.  




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

